PLEUS, C.J.
John and Joan Verkaik (“the Verkaiks”), owners of two Florida seed companies, sued Osadchuk, a Canadian farmer, for failure to pay amounts due on a two promissory notes. Osadchuk appeals the denial of his motion to dismiss for lack of personal jurisdiction. He argues that neither failure to pay a debt due in Florida nor signing a contract with a forum selection clause, when standing alone, are sufficient to confer personal jurisdiction under constitutional due process jurisprudence. However, the trial court correctly found that when these two factors are combined, they are sufficient to satisfy due process. See, e.g., Global Satellite Communication Co. v. Sudline, 849 So.2d 466, 469 (Fla. 4th DCA 2003); Desai Patel Sharma, Ltd. v. Don Bell Indus., Inc., 729 So.2d 453 (Fla. 5th DCA 1999). Because Osadchuk signed promissory notes in which he agreed to pay in Florida and consented to personal jurisdiction in Florida, he should have reasonably anticipated being haled into court in Florida. Global, Desai. Accordingly, we affirm the order denying Osadchuk’s motion to dismiss.
AFFIRMED.
SHARP, W. and PETERSON, JJ., concur.